United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 27, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60469
                          Summary Calendar


MOHAMED BOKHETACHE,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79 010 634
                        --------------------

Before REAVLEY, STEWART and OWEN, Circuit Judges.

PER CURIAM:*

     Mohamed Bokhetache, a native and citizen of Algeria,

petitions for review of the order of the Board of Immigration

Appeals (BIA) dismissing his appeal of the decision of the

immigration judge (IJ), which rejected his application for asylum

as untimely and denied his applications for withholding of

removal and for relief under the Convention Against Torture

(CAT).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 05-60469
                                 -2-

     Bokhetache has effectively waived his claim for relief under

the CAT by failing to brief it.    See Rodriguez v. INS, 9 F.3d
408, 415 n.15 (5th Cir. 1993).

     Bokhetache argues that the BIA violated his due-process

rights and abused its discretion in refusing to consider his

brief, which was filed more than two months late.    Bokhetache’s

attorney had failed to inform the BIA of her change of address

and did not receive the briefing schedule.   Bokhetache argues

that the BIA’s refusal to consider his untimely brief was a

“total denial” of “any opportunity” to be heard and that the

agency’s own regulations do not set forth requirements for

notifying the BIA of an attorney’s address change.   Because 8

C.F.R. § 1003.38(e) explicitly requires applicants and their

attorneys to notify the BIA of an address change, this contention

is unavailing.   The BIA did not abuse its discretion in refusing

to file the brief.   See Huicochea-Gomez v. INS, 237 F.3d 696, 701

(6th Cir. 2001).   Bokhetache has not established a due-process

violation, either, because he had not made an initial showing of

“substantial prejudice.”    See De Zavala v. Ashcroft, 385 F.3d
879, 883 (5th Cir. 2004).

     We lack jurisdiction to consider Bokhetache’s challenge to

review the IJ’s rejection of his asylum application as time-

barred.   See 8 U.S.C. §§ 1158(a)(2)(B), (a)(2)(D), (a)(3);

Tsevegmid v. Ashcroft, 336 F.3d 1231, 1235 (10th Cir. 2003);

Nieto-Baquero v. Gonzales, 133 F. App’x 976 (5th Cir. 2005); Babo
                            No. 05-60469
                                 -3-

v. Gonzales, No. 05-60465 (5th Cir. Mar. 23, 2006), 2006 WL
752083 at **2 & 3 n.6.

     We will uphold the finding that an alien is not eligible for

withholding of removal if that finding is supported by

substantial evidence.    Zhang v. Gonzales, 432 F.3d 339, 344 (5th

Cir. 2005).   When the BIA has adopted the IJ’s decision, as here,

we review the IJ’s decision.    See Williams-Igwonobe v. Gonzales,

437 F.3d 453, 455 (5th Cir. 2006).   The “substantial evidence”

standard requires that the agency decision be based on the record

evidence and that the decision be substantially reasonable.

Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).

Under this standard, the IJ’s determination will be affirmed

unless the “evidence compels a contrary conclusion.”     Id.

     Bokhetache has not established that the evidence “compels” a

conclusion that it is “more likely than not” that he will be

persecuted if returned to Algeria.    Roy v. Ashcroft, 389 F.3d
132, 138-39 (5th Cir. 2004); Zhang, 432 F.3d at 344.     Between

1974 and 2000, Bokhetache worked for a for state-owned Algerian

petroleum company, Sonatrach.   In the mid-to-late 1990s,

Sonatrach had a entered into a joint venture with an American

company to develop a hydrocarbon field in Algeria, a project for

which Bokhetache served as engineering manager.   Because of

alleged waste and inefficiency by Algerian contractors and

workers, Bokhetache replaced them with Filipino companies and

workers.   Allegedly, these actions earned the enmity of Islamic
                            No. 05-60469
                                 -4-

militants in Algeria, as did Sonatrach’s collaboration with

American companies and the perception that Sonatrach was

connected to a corrupt Algerian government.   Bokhetache, however,

has failed to show that he was individually targeted by militants

or that, as a former Sonatrach employee, he likely will be

targeted if were to be returned to Algeria.   See Roy, 389 F.3d at

138.

       The petition for review is DENIED.